                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


SARA WHITE DOVE-RIDGEWAY,                     :
                                              :
                            Plaintiff,        :
                                              :
       v.                                     :   No. 1:19-cv-00035-LPS-MPT
                                              :
ANDREW SAUL,                                  :
Commissioner of                               :
Social Security,                              :
                                              :
                            Defendant.        :


                          REPORT AND RECOMMENDATION

       This matter arose from the denial by defendant Andrew Saul, Commissioner of

Social Security (“Commissioner” or “defendant”) of Sara White Dove-Ridgeway’s

(“Ridgeway” or “plaintiff”) claims for disability insurance benefits (DIB”) and

supplemental security income (“SSI”). Presently before the court is plaintiff’s Motion for

Attorney’s Fees Pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412(d) (“Motion”).1 Attached to the Motion is a Statement the Attorney Time

Expended (“Fee Statement”) by plaintiff’s counsel David F. Chermol (“Chermol”).2 The

Commissioner filed an opposition to the Motion challenging plaintiff’s entitlement to fees

pursuant to the EAJA, but made no argument disputing Chermol’s time expended or

associated fees.3 Plaintiff filed a Reply Brief reiterating her entitlement to attorney’s

fees, noting the Commissioner did not challenge the Fee Statement, and requesting an



       1
        D.I. 31.
       2
        D.I. 31-1. Plaintiff seeks EAJA fees in the amount of $10,094.00 (49.0 hours x
$206.00 hourly rate). Id. at 3.
      3
        D.I. 34.
additional $412.00 representing 2.0 hours of time, for preparation of the reply.4

       For the reasons discussed below, the court recommends the district court deny

plaintiff’s Motion.

I.     BACKGROUND

       On November 12, 2013, plaintiff applied for DIB under Title II of the Social

Security Act (“Act”), and for SSI under Title XVI of the Act on December 9, 2013. 5 Both

claims were denied on October 28, 2014, and upon reconsideration on October 23,

2015.6 On November 3, 2015, plaintiff filed a request for a hearing before an

administrative law judge (“ALJ”).7 The ALJ granted her request, and on June 19, 2017,

plaintiff and a vocation expert appeared and testified at the hearing.8 On July 5, 2017,

the ALJ found plaintiff not disabled. 9 Following the ALJ’s unfavorable decision, plaintiff

filed a request for review on July 17, 2017. 10 The Appeals Council denied the request

on July 24, 2018, thereby making the ALJ’s decision the final decision of the

Commissioner.11

       On January 7, 2019, plaintiff filed an appeal to this court in this court against the



       4
          D.I. 35.
       5
          The ALJ’s decision, see D.I. 13-2 at 29, as well as other case-related
documents and submissions, reference November 9, 2013 as the date plaintiff applied
for DIB, and that she applied for SSI on November 12, 2013. The administrative record
indicates she applied for DIB on November 12, 2013, and for SSI on December 9,
2013. See D.I. 13-6 at 263-64 (Application Summary for Disability Insurance Benefits);
id. at 266-74 (Application Summary for Supplemental Security Income).
        6
          D.I. 13-5 at 174-77, 182-93.
        7
          Id. at 194-98.
        8
          Id. at 216-22; D.I. 13-3 at 65-103.
        9
          D.I. 13-2 at 29-39.
        10
           D.I. 13-5 at 260-61.
        11
           D.I. 13-2 at 1-5.

                                             2
Commissioner seeking judicial review of the denial of her DIB and SSI claims pursuant

to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3). 12 The parties filed cross-motions for

summary judgment on April 13 and June 12, 2019. 13 Despite not having raised the

issue during the administrative proceedings, in her appeal, plaintiff argued that the ALJ

was not properly appointed under the Appointments Clause of the United States

Constitution, U.S. CONST. art. II, § 2, cl. 2, and thus, had no legal authority to preside

over her matter, hold a hearing, or issue an unfavorable decision.14 Plaintiff requested

the matter be remanded for a hearing before a properly-appointed ALJ. 15 The

Commissioner did not contest the constitutional def iciency of the ALJ’s appointment,

but asserted plaintiff waived her Appointments Clause challenge for failing to raise the

issue during the Social Security administrative process.16

       On January 9, 2020, this court recommended granting plaintiff’s motion for

summary judgment, denying defendant’s cross-motion for summary judgment, and

remanding the matter for proceedings before a properly-appointed ALJ (“R&R”).17 The

Commissioner filed objections to the R&R on January 22, 2020. 18 The district court

conducted a de novo review and, on March 30, 2020, issued a Memorandum Order

adopting the R&R and remanded the matter for proceedings before a properly-


       12
          D.I. 2.
       13
          D.I. 16 (plaintiff’s motion for summary judgment); D.I. 19 (defendant’s cross-
motion for summary judgment).
       14
          D.I. 16-1 at 8-12; D.I. 21 at 4-6.
       15
          Id. Plaintiff also argued the ALJ erred on the merits by finding she was not
disabled. D.I. 16-1 at 2-7.
       16
          D.I. 20 at 14-24.
       17
          D.I. 28. Because the court recommended remand on the Appointment Clause
issue, it did not reach the underlying merits of the ALJ’s decision.
       18
          D.I. 29.

                                              3
appointed ALJ. 19

II.    LEGAL STANDARDS

       The EAJA was enacted “to remove an obstacle to contesting unreasonable

governmental action through litigation posed by the expense involved in securing the

vindication of a party's rights in the courts. The EAJA therefore provided for an award

of attorney's fees and expenses to parties prevailing against the United States.” 20 A

prevailing party is entitled to attorneys’ fees “unless the court finds that the position of

the United States was substantially justified or that special circumstances make an

award unjust.”21

       “Substantially justified” means “‘justified in substance or in the main' –that is,

justified to a degree that could satisfy a reasonable person[, and is] . . . no dif ferent

from [a] ‘reasonable basis both in law and fact’ formulation[.]”22 “[A] position can be

justified even though it is not correct, and . . . it can be substantially (i.e., for the most


       19
            D.I. 30. During the pendency of district court’s resolution of the
Commissioner’s objections, the Court of Appeals for the Third Circuit issued its opinion
in Cirko v. Commissioner of Social Security in which it held the general rule of
exhaustion did not require Social Security Administration (“SSA”) claimants to raise
Appointments Clause challenges before the agency prior to raising that issue in federal
court. 948 F.3d 148, 159 (3d Cir. 2020). The district court’s Memorandum Order found
that the R&R relied on the reasoning in one of the cases affirmed by Cirko and was fully
consistent with the Third Circuit’s opinion. See D.I. 30 at 3, 3 n.2. On April 22, 2021,
the United States Supreme Court issued its opinion in Carr v. Saul, to resolve a conflict
among the circuit courts on the exhaustion issue. 141 S. Ct. 135, Nos. 19-1442, 20-
105, 2021 WL 1566608 (Apr. 22, 2021). The Court held that because SSA “claimants
are not required to exhaust certain issues in administrative proceedings to preserve
them for judicial review, claimants who raise [an Appointments Clause] issue[] for the
first time in federal court are not untimely in doing so.” Id. at *7.
         20
            Dougherty v. Lehman, 711 F.2d 555, 562 (3d Cir. 1983) (citations and internal
quotation marks omitted).
         21
            28 U.S.C. § 2412(d)(1)(A).
         22
            Pierce v. Underwood, 487 U.S. 552, 565 (1988) (citations omitted).

                                                4
part) justified if a reasonable person could think it correct, that is, if it has a reasonable

basis in law and fact.”23

       The government’s “position” in a civil action includes both its litigating position

and its pre-litigation actions or failure to act.24 “[T]he government is deemed to have

two positions for EAJA purposes, both [of which] must be substantially justified. . . . [I]f

either government position does not bear scrutiny, the prevailing party should be

awarded attorneys’ fees [and other reasonable fees and expenses].”25

       The burden of proving substantial justification is on the government.26 To satisfy

the burden, the Commissioner must show: (1) a reasonable basis in truth for the facts

alleged; (2) a reasonable basis in the law for the theory advanced; and (3) a reasonable

connection between the facts alleged and the legal theory advanced.27

III.   DISCUSSION

       “[E]ligibility for a fee award in any civil action requires: (1) that the claimant be a

‘prevailing party’; (2) that the Government's position was not ‘substantially justified’; (3)

       23
           Id. at 566 n.2.
       24
           Comm’r, INS v. Jean, 496 U.S. 154, 159 (1990).
        25
           Taylor v. Heckler, 835 F.2d 1037, 1040 (3d Cir. 1988) (citation om itted)
(emphasis and first alteration added) (omission and second and third alterations in
original); see also Williams v. Astrue, 600 F.3d 299, 302 (3d Cir. 2009) (“The
government's position consists of both its prelitigation agency position and its litigation
position. . . . [W]hen determining whether the government's position is substantially
justified, ‘we must . . . arrive at one conclusion that simultaneously encompasses and
accommodates the entire civil action.’”) (citations omitted); Johnson v. Gonzales, 416
F.3d 205, 210 (3d Cir. 2005) (“We have held that, in immigration cases, the
Government must meet the substantially justified test twice–once with regard to the
underlying agency action and again with regard to its litigation position in the
proceedings arising from that action.”) (emphasis added).
        26
           Dougherty, 711 F.2d at 561.
        27
           See Citizens Council of Del. Cty. v. Brinegar, 741 F.2d 584, 593 (3d Cir. 1984).
(citing Dougherty, 711 F.2d at 564).

                                               5
that no ‘special circumstances make an award unjust’; and, (4) pursuant to 28 U.S.C.

§ 2412(d)(1)(B), that any fee application be submitted to the court within 30 days of final

judgment.”28

       There is no dispute that plaintiff is a prevailing party within the meaning of the

EAJA because she received a judgment in her favor by this court remanding this case

to defendant pursuant to sentence four of 42 U.S.C. § 405(g).29 The Commissioner has

neither challenged the hours, rate, or other issues relating to the Fee Request, nor

argued any special circumstances make an award unjust. Therefore, the sole dispute

is whether the government can carry the burden of showing substantial justification in

both its prelitigation position at the administrative level and its litigation position before

this court.

       Plaintiff argues substantial justification cannot be shown for either the

government’s prelitigation or litigation position, but places emphasis on the its

prelitigation position. Plaintiff emphasizes the Commissioner’s burden to show

substantial justification for its position “is a strong one and is not met merely because

the government adduces ‘some evidence’ in support of its position.”30 Plaintiff argues


       28
           Jean, 496 U.S. at 158.
       29
           See Shalala v. Schaefer, 509 U.S.292, 296-302 (1993). Sentence f our of
42 U.S.C. § 405(g), recites: “[t]he court shall have the power to enter . . . a judgment
affirming, modifying, or reversing the decision of the Commissioner of Social Security,
with or without remanding the cause for a rehearing.”
        30
           D.I. 32 at 1 (quoting Washington v. Heckler, 756 F.2d 959, 967 (3d Cir. 1985));
D.I. 35 at 1-2. The court notes plaintiff’s statements that “[t]he Commissioner cannot
meet this burden given that SSA had to cease its defense in this matter based upon the
legal issues identified in Plaintiff’s opening brief,” and “[i]t is a waste of everyone’s time
to repeat those issues which Plaintiff has already briefed in depth to this Court. . . .
Plaintiff will not address these issues at length as the Court can read Plaintiff’s prior
briefs.” D.I. 32 at 1; D.I. 35 at 8. The first quotation refers to the Commissioner’s

                                               6
the Commissioner cannot meet its burden because the SSA admitted violation of this

claimant’s constitutional rights and conceded the hearing ALJ had no lawful authority

under the constitution to hear and decide this case. 31

       A.     The Commissioner’s Prelitigation Position was Substantially
              Justified

       Plaintiff insists the Commissioner cannot show its prelitigation position was

substantially justified because the SSA conceded the ALJ had no constitutional

authority to preside over her claims.32 She argues “[t]he governmental action which


purported inability to show substantial justification for its position during the
administrative process and litigation. The second is in a section addressing the ALJ’s
decision on the merits of plaintiff’s claims. This court did not address the parties’
arguments on merits of the ALJ’s decision in its R&R, and does not address them here.
See Marant v. Saul, No. 18-4832, 2020 WL 3402416, at *6 n.6 (E.D. Pa. June 19,
2020) (declining to address the Commissioner’s position that his argument on the
merits was substantially justified because “[t]he ALJ who rendered that decision was not
constitutionally appointed, so whether supported by substantial [justification] or not, the
case must be considered by a different properly appointed ALJ pursuant to Cirko”).
Moreover, each of plaintiff’s directives to the court, essentially “go read my prior briefs,”
comes without citation to specific pages of import, perhaps suggestion “all of it” as the
answer. Indeed, the one citation to the parties’ sum mary judgment briefs is made in the
body of plaintiff’s reply brief (asserting the government conceded the ALJ had no
constitutional authority to hear and decide plaintiff’s case) refers this court to pages 12-
21 of the Commissioner’s summary judgment brief opposing plaintiff’s motion. See D.I.
35 at 3. Those pages, however, include partial sections of the Commissioner’s
arguments on the merits, and only part of the Commissioner’s Appointments Clause
arguments. This lack appropriate citation comes despite plaintiff’s opening brief taking
advantage only 2.5 pages of the permitted 20, and her reply brief being slightly more
than 8 of the permitted 10 pages. See D.I. 32; D.I. 35; Del. LR 7.1.3(4).
       31
          D.I. 35 at 2 (citing Morgan v. Perry, 142 F.3d 670, 690 (3d Cir. 1998) (“Indeed,
in the usual case, a constitutional violation will preclude a finding that the government’s
conduct was substantially justified.”).
       32
          Id. at 3 (“SSA cannot [show substantial justification] where the Agency has
conceded that this ersatz ALJ had no lawful authority under the Constitution to hear and
decide this case.”). The court notes Ridgeway’s counsel made exactly the same
argument, verbatim, in another case. See Brink v. Saul, C.A. No. 19-2350, 2020 W L
4674116, *3 (E.D. Pa. Aug. 12, 2020) (“Plaintiff argues that the Commissioner cannot
establish that the agency action giving rise to the litigation was substantially justified,

                                             7
gave rise to this lawsuit and resulted in this successful appeal was SSA’s admittedly

unconstitutional action of authorizing this ersatz ALJ to hear and decide this disability

application.”33 Plaintiff contends the government’s purported failure to provide a

defense as to its prelitigation actions means the SSA cannot prove substantial

justification as a matter of law.34

       The Commissioner agues its prelitigation position was substantially justified.35 It

is not disputed that plaintiff did not claim the ALJ who decided her case was not

properly appointed under the Appointments Clause at the administrative level, thus, the

Commissioner notes that issue was not addressed. 36 The government also provides

citation to multiple district court cases denying EAJA fee motions based on improperly-

appointed ALJs where the government’s prelitigation position was found to be

substantially justified.37

       Although the Commissioner’s defense of its prelitigation position is minimal, it is

sufficient. The court also notes that with respect to her entitlement-to-fees argument,



because the ‘Agency has conceded that this ersatz ALJ had no lawful authority under
the Constitution to hear and decided this case.’ (Doc. 22 at 4).”). T he Brink court
rejected that argument because “the Commissioner has never taken the position that
the ALJ’s were constitutionally appointed after Lucia, and found the Commissioner’s
prelitigation position substantially justified. Id. at *3-4.
        33
           D.I. 35 at 3 (emphasis removed).
        34
           Id. at 4 (citing Brinker, 798 F.2d at 664-69 (holding that the government’s
ultimate litigation position cannot alone provide substantial justification for its position
when the underlying governmental actions and inactions were improper).
        35
           D.I. 34 at 1.
        36
           Id.
        37
           Id. Although the Commissioner cited these cases in relation to substantial
justification for its litigation position, as plaintiff forcefully reminds the court, to deny
EAJA fees to a prevailing party, the court must determine that both that the
government’s prelitigation and litigation position were substantially justified.

                                               8
plaintiff’s two-and-a-half-page opening brief consists of one paragraph of black letter

law concerning substantial justification and the government’s burden, followed by the

two-sentence statement: “The Commissioner cannot meet [its] burden given that SSA

had to cease its defense in this matter based upon the legal issues identified in

Plaintiff’s opening brief. In addition, any specific defenses which SSA does not raise in

its response are waived.”38 Plaintiff spends approximately three of the eight-plus pages

of her reply brief providing argument explaining why the government cannot

substantially justify its prelitigation position; material that should have been included in

her opening brief.39

       Here, the government’s prelitigation position is based on the Commissioner’s

inaction, i.e., failing properly to appoint an ALJ at the administrative level. Because the

propriety of that inaction is based in law, not facts, the court does not engage in the

three-part analysis set forth in Brinegar, above. Only whether that inaction was

substantially justified must be determined.40 The timeline of events is helpful in

resolving whether the Commissioner’s prelitigation position was substantially justified.



       38
           D.I. 34 at 1.
       39
           See D.I. 35 at 3-6; Del. LR 7.1.3(c)(2) (“Reply Briefs. The party filing the
opening brief shall not reserve material for the reply brief which should have been
included in a full and fair opening brief.”). Although the government bears the burden of
showing its position was substantially justified, its is the plaintiff’s motion for fees being
decided. The court does not find mere reference to “Plaintiff’s opening [summary
judgment] brief” sufficient to transform her opening EAJA brief a full and fair recitation
of her position, particularly where the substantial justification of the government’s
prelitigation position was not a summary judgment issue.
        40
           See McNeish v. Saul, No. CV 18-582, 2020 WL 4060322, at *3 (E.D. Pa. July
20, 2020) (determining the Commissioner’s inaction raised only an issue in law and
deciding whether the government’s prelitigation position was substantially justified
solely based on whether there was a reasonable basis for that inaction).

                                              9
      Plaintiff filed for benefits on November 12 and December 9, 2013. 41 The ALJ

issued his decision on July 17, 2017. 42 On June 21, 2018, the Supreme Court issued

its decision in Lucia v. Securities and Exchange Commission, holding that ALJ’s at the

Securities and Exchange Commission are inferior officers who must be appointed

consistent with the Appointments Clause.43 On July 16, 2018, the Lucia opinion was

also determined to apply to Social Security ALJs.44 On July 24, 2018, the Appeals

Council denied review, thereby making the ALJ’s decision the final decision of the

Commissioner.45 Plaintiff did not raise the Appointments Clause issue to either the ALJ

or the Appeals Council.

      [T]here is no per se rule that imposes counsel fees on the government
      when it loses merely because its legal theory is rejected. . . . If, for
      example, the case turns on an unsettled or “close question of law,” . . . the
      government usually will be able to establish that its legal theory was
      “reasonable,” even if it was not ultimately accepted as a legal rule by the
      courts.46

      At the time plaintiff’s proceedings the law regarding exhaustion as it related to a

claimant’s failing to raise an Appointments Clause challenge at the agency level was



      41
           D.I. 136-6 at 263-64, 266-74.
      42
           D.I. 132-2 at 29-39.
        43
           138 S. Ct. 2044, 2053-55 (2018).
        44
           See Soc. Sec. Admin., EM-18003 REV 2, Important Information Regarding
Possible Challenges to the Appointment of Administrative Law Judges in SSA’s
Administrative Process--UPDATE (available at:
https://secure.ssa.gov/apps10/reference.nsf/links/08062018021025PM (noting that in
response to the Lucia decision, “[o]n July 16, 2018, the Acting Commissioner ratified
the appointment of ALJs and AAJs and approved their appointments as her own in
order to address any Appointments Clause questions involving SSA claims”)).
        45
           D.I. 13-5 at 260-61.
        46
           Marant v. Saul, No. 18-4832, 2020 WL 3402416, at *3 (E.D. Pa. June 19,
2020) (alteration and omission in original) (quoting Washington v. Heckler, 756 F.2d
959, 961 (3d Cir. 1985)).

                                           10
unsettled. “After Lucia, but before Cirko, numerous courts considered cases where a

Social Security claimant was raising an Appointments Clause challenge that they had

not raised administratively, with differing results.”47

       Post-Cirko, many EAJA fees cases in the Third Circuit with similar facts and

timelines as the instant matter have found the government’s prelitigation position

substantially justified.48 For instance, in Marant the Commissioner argued “it

reasonably did not address the Appointments issue at the agency level because

Plaintiff never raised an objection.” 49 Focusing on the propriety of the ALJ’s

appointment in that matter, which was the basis of the district court’s remand, the court

quoted Justice Sotomayor’s statement in her Lucia dissent: “‘The Court today and

scholars acknowledge that this Court's Appointments Clause jurisprudence offers little

guidance on who qualifies as an ‘Officer of the United States.’ . . . This confusion can

undermine the reliability and finality of proceedings and result in wasted resources.”50

The Marant court also noted “Justice Sotomayor's suggestion that there was ‘little

guidance’ and ‘confusion’ as to whether ALJ's needed to be appointed consistent w ith

the Appointments Clause is further underscored by the fact that the Court undertook

review in Lucia in the face of a circuit split on the question.”51 There, the court found

       47
         Id. at *5 (citing Culclasure v. Comm’r of Soc. Sec., 375 F. Supp. 3d 559, 568-
70 (E.D. Pa. 2019) “for an extensive discussion of these pre-Cirko arguments, and the
Administration’s response to Lucia”)).
      48
         See, e.g., D.I. 34 at 2 n.1 (listing cases).
      49
         Marant, 2020 WL 3402416, at *4.
      50
         Id. (quoting Lucia, 138 S. Ct. 2044, 2064-65 (Sotomayor, J., dissenting)).
      51
         Id. (citation omitted). The point was again relatedly underscored by the
Supreme Court’s decision in Carr resolving a conflict among the circuit courts
concerning the exhaustion issue with respect to preserving a plaintiff’s right to judicial
review of an Appointments Clause challenge in federal court where that challenge was

                                              11
the Commissioner’s prelitigation position “substantially justified because there was legal

uncertainty as to whether appointments of Social Security ALJ’s fall under the

Appointments Clause.”52 Other cases have come to similar conclusions based on

similar timelines.53

       This case presents a slightly different timeline in that Ridgeway’s claims were

denied by the ALJ prior to Lucia but her request for review remained pending before the

Appeals Council after Lucia issued. The same circumstances arose in Rich v.

Commissioner of Social Security Administration where the court determined the

Commissioner did not have an affirmative sua sponte duty to raise an Appointment

Clause challenge where the challenged ALJ hearing was held before Lucia issued, but

the Appeals Council denial of review occurred after.54 The Rich court relied Marant’s

reasoning that an agency lacks substantial justification for its position if the position

“conflict[s] with a clearly settled legal principle articulated consistently by the courts’ or if

it constitutes “bureaucratic arbitrariness.” 55 Because the Rich court found no such



not raised at the administrative level. See Carr, 141 S. Ct. 135, 2021 W L 1566608, at
*7.
        52
           2020 WL 3402416, at *4 (citing Washington, 756 F.2d at 961-62).
        53
           See, e.g., Hayes v. Saul, C.A. No. 17-5225, 2020 W L 5993504, at *2 (E.D. Pa.
Oct. 9, 2020) (finding the Commissioner’s prelitigation position substantially justified in
not affirmatively raising the Appointment Clause issue where the ALJ decision and
Appeals Council denial of review were before Lucia was decided, and stated “[p]rior to
Lucia, it was neither clear nor settled whether appointments of ALJs fell within the
Appointments Clause”); Lebron-Torres v. Comm’r of Soc. Sec. Admin., C.A. No. 18-
1212, 2002 WL 3488424, at *2 (June 26, 2020) (“The Commissioner's failure to raise
the Appointments Clause issue during Lebron-Torres's administrative proceedings was
therefore reasonable because the ALJ and Appeals Council acted bef ore the Supreme
Court issued its decision in Lucia.”).
        54
           477 F. Supp. 3d 388, 393-94 (E.D. Pa. 2020).
        55
           Id. (quoting Marant, 2020 WL 3402416, at *4).

                                               12
conflict or arbitrariness in the Commissioner’s decision not to sua sponte raise

Appointments Clause challenges, and no support to impose such obligation, it

determined the government’s position at the administrative level was substantially

justified.56 The court agrees with the reasoning of Rich and likewise finds the

Commissioner was under no obligation to sua sponte raise Appointments Clause

challenges. Thus, in light of the unsettled nature of the law at the time, the court finds

the government’s prelitigation position was substantially justified.

       B.     The Commissioner’s Litigation Position was Substantially Justified

       The court next determines whether the Commissioner’s litigation position was

substantially justified. Before this court the Commissioner took the position that plaintiff

had forfeited her Appointments Clause challenge by failing to timely raise it at the

administrative level.57 To determine whether that position was substantially justified the

court analyzes whether the Commissioner presents (1) a reasonable basis in truth for

the facts alleged; (2) a reasonable basis in the law for the theory advanced; and (3) a

reasonable connection between the facts alleged and the legal theory advanced.58 The

court determines the Commissioner’s litigation position was substantially justified

because: (1) there is no dispute plaintiff did not raise her Appointments Clause

       56
          Id.; see also Brink, 2020 WL 4674116, at *4 (“Plaintiff admittedly did not raise
the Appointments Clause claim at the administrative level. The Commissioner did not
raise the [Appointment Clause] issue on plaintiff's behalf before the Appeals Council,
and we know of no authority requiring the Commissioner to do so.”); (Wojciechowski v.
Saul, No. CV 18-3843, 2020 W L 3542248, at *4 (E.D. Pa. June 30, 2020) (“T he
Commissioner did not raise the [Appointment Clause] issue on plaintiff's behalf before
the Appeals Council, and we know of no authority requiring the Commissioner to do
so.”).
       57
          D.I. 20 at 14-24; D.I. 34 at 1.
       58
          Brinegar, 741 F.2d at 593 (citation omitted).

                                             13
challenge during the administrative proceedings; (2) many courts have agreed with the

Commissioner’s position and found SSA claimants waived an Appointments Clause

challenge if the plaintiff did not raise the issue during the administrative proceeding; and

(3) there is a reasonable connection between the fact plaintiff did not raise a challenge

and the government’s theory that such failure resulted in forfeiture of that challenge in

federal court.

       Plaintiff argues the Commissioner’s litigation position was not substantially

justified because the SSA consistently argued the hearing in this disability action was

so extremely formal that the claimant forfeited any constitutional rights which he did not

assert at that hearing, a position contrary to Agency policy.59 She also maintains it was

irrelevant as a matter of law whether the claimant raised an Appointments Clause

challenge before the Appeals Council because in Sims v. Apfel, the Supreme Court

held a disability claimant need never raise any issue before the Appeals Council in

order to preserve an issue for judicial review.60 Therefore, plaintiff’s ultimate argument

is that “there has only ever been one issue in this appeal–namely, ALJ level issue

exhaustion” and “[t]he Agency has consistently maintained in litigation that claimants

forfeit their constitutional rights by not raising them before the ALJ, but the Third Circuit


       59
           D.I. 35 at 6 (citing 20 C.F.R. §§ 404.900(b), 416.1400(b); SSR 13-1p, 2013 W L
633939, at *3 (confirming Agency policy that ALJ hearings are informal); Biestech v.
Berryhill, 139 S. Ct. 1148, 1151-52 (2019) (conf irming the informality of the SSA’s
hearings process)). Plaintiff also argues it was unreasonable for the Commissioner to
continue to defend this case after the Agency issued SSR 19-1p, 2019 W L 1324866.
Id. at 7.
        60
           Id. at 7 (citing Sims v. Apfel, 530 U.S. 103, 108-09 (2000)). In Cirko, the Third
Circuit noted Sims’ statement that “[w]hether a claimant must exhaust issues before
[an] ALJ is not before us,” and that Sims [did] not dictate the answer to this question.
Cirko, 948 F.3d at 155 (quoted alterations in original).

                                             14
has now explicitly rejected SSA’s argument.”61

       On that one issue, the court finds the dispute turns on the second elem ent,

whether the Commissioner had a reasonable basis in law for arguing plaintiff failed to

exhaust her Appointment Clause challenge by not raising it before the ALJ. The court

finds there were a reasonable basis to so argue. First, the Third Circuit’s January 23,

2020 decision in Cirko, and the Supreme Court’s recent 2021 decision in Carr, resolving

the Appointments Clause-exhaustion issue is not dispositive of the reasonableness of

the Commissioner’s position in 2019. “[A] position can be justif ied even though it is not

correct, and . . . it can be substantially (i.e., for the most part) justified if a reasonable

person could think it correct, that is, if it has a reasonable basis in law and fact.”62 Here,

case law reveals that the Commissioner’s litigation position had a reasonable basis in

law and fact.

       “Pre-Cirko . . . , particularly within the Third Circuit, there existed sufficient

variation between decisions on whether or not an Appointments Clause challenge

needed to be raised in the administrative proceedings to render the commissioner’s

position substantially justified” constituting the type of “‘unsettled or close question of




       61
           D.I. 35 at 7 (citing Cirko, 948 F.3d at 153-60). Plaintiff reiterates that SSR 19-
1p was SSA’s own policy statement, a policy statement which was both prospective and
retrospective in its effect, that a claimant need never raise an Appointment Clause
challenge before an ALJ in order to receive relief on that issue. Id. citing SSR 19-1p,
2019 WL 1324866, at *3). The SSA’s litigation position contrasted with the Agency’s
own policy position, alone, purportedly demonstrates that the SSA’s substantial
justification defense fails. Id. The court disagrees because plaintiff’s assertion is not a
“clearly settled legal principle articulated consistently by the courts,” Marant, 2020 WL
3402416, at *4, and plaintiff cites no cases establishing it as such.
        62
           Pierce v. Underwood, 487 U.S. 552, 556 n.2 (1988).

                                               15
law’ that justifies the Government’s position as based on a reasonable theory of law.”63

Significantly, in Carr the Supreme Court explicitly noted the unsettled nature of law on

the issue,

       In Lucia, the Supreme Court held that a new hearing should be granted if
       one makes a “timely challenge” to the constitutionality of the Appointment
       of an ALJ . . . but . . . did not define what qualifies as a “timely challenge.”
       Therefore, whether the claimant waives the Appointments Clause claim by
       failing to exhaust it at the administrative level was an unsettled question at
       the time the Commissioner filed his response[.] 64

The court therefore finds the Commissioner had a reasonable basis in law for its

litigation position.

       As for the third element, the Commissioner had a reasonable basis to raise

forfeiture based on the fact that the Commissioner did not address the appointment

issue of the ALJ because plaintiff did not raise it at the administrative level and no

settled law obligated the Commissioner to sua sponte raise it on her behalf. Those

facts were reasonably connected to the Commissioner’s litigation position because at

the time the law was unsettled.

       Thus, this court finds the Commissioner’s litigation position was substantially

justified. Because the position of the Commissioner at the agency level and in litigation

before this court were substantially justified, plaintiff’s Motion is denied.

IV.    CONCLUSION



       63
          Marant, 2020 WL 3402416, at *5 (citations omitted); see also id. at *6
(“[B]efore Cirko, there existed a sufficiently unsettled or close question of law as to
whether an Appointments Clause claim was waived if it was not raised
administratively.”); Hayes, 2020 WL 5993504, at *4 (listing “[s]everal district courts
support[ing] the Commissioner’s position” post-Lucia).
       64
          141 S. Ct. 135, 2021 W L 1566608, at *4 (citations omitted).

                                              16
       For the foregoing reasons, it is recommended that plaintiff’s Motion for Attorney’s

Fees Pursuant to the Equal Access to Justice Act (D.I. 31) be DENIED.

       Pursuant to 28 U.S.C. § 636(b)(1)(b) and (C), Fed. R. Civ. P. 72(b), and D. DEL.

LR 72.1, any objections to this Report and Recommendation shall be filed within

fourteen (14) days limited to ten (10) pages after being served with the same. Any

response shall be limited to ten (10) pages and filed within fourteen (14) days

thereafter.

       The parties are directed to the Court's Standing Order in Non-Pro Se Matters for

Objections Filed under Fed. R. Civ. P. 72 dated October 9, 2013, a copy of which is

found on the Court's website (www.ded.uscourts.gov).



May 7, 2021                                            /s/ Mary Pat Thynge
                                                    Chief U.S. Magistrate Judge




                                           17
